820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry PARTEE, Petitioner-Appellant,v.William SEABOLD, Superintendent of Luther LuckettCorrectional Complex, and David Armstrong,Attorney General of Kentucky,Respondents-Appellees.
No. 86-6151
United States Court of Appeals, Sixth Circuit.
June 19, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This matter is before the court upon consideration of the district court's order dismissing petitioner's habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged in the district court that his state convictions for murder and robbery are constitutionally infirm because:  1) his jury was unconstitutionally selected; 2) he was denied his sixth amendment right to counsel; and 3) the trial court improperly admitted prejudicial evidence.  The district court, upon de novo review of the record in light of petitioner's objections, adopted the magistrate's recommendation and dismissed the petition as meritless.


3
Upon consideration, this court affirms the district court's judgment of dismissal entered October 1, 1986, for the reasons stated in the adopted magistrate's report dated January 8, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.